Exceptions overruled. The plaintiff, a passenger who was hurt alighting from a bus of the Boston Elevated Railway Company, brings this action of tort. The defendant was substituted as party defendant. St. 1947, c. 544, § 20. *758The jury returned a verdict for the plaintiff following the denial of the defendant’s motion for a directed verdict. There was no error. There was evidence that the bus had stopped close to the curbstone in response to the plaintiff’s ringing the signal bell; that the operator opened the doors for her to leave; and that while both her feet were on the lower step and just as she was about to step off, the bus suddenly started and threw her onto the sidewalk, breaking her hip. The plaintiff testified that she did not know what caused the bus to start. Upon the evidence it was a question for the jury whether the plaintiff’s injuries were due to the defendant’s negligence. McDernott v. Boston Elevated Railway, 208 Mass. 104. Killam v. Wellesley & Boston Street Railway, 214 Mass. 283, 284-285. Gray v. Boston Elevated Railway, 215 Mass. 143, 145, 148. Weil v. Boston Elevated Railway, 218 Mass. 397. Perella v. Boston Elevated Railway, 306 Mass. 547, 549. Pelland v. D’Allesandro, 321 Mass. 387, 389.
A. W. Wunderly, for the defendant.
T. J. Murphy, for the plaintiff.